Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed August 23, 2022. 

Amendments
           Applicant's response and amendments, filed August 23, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-10, 14-23, 26, 28-51, and 53-55, amended Claims 11-12, 24, and 5, and added new claims, Claims 56-62.
	Claims 11-13, 24-25, 27, 52, and 56-62 are pending.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 11-13 and 52-53, drawn to an adeno-associated virus (AAV) vector comprising an AAV capsid having encapsidated therein: 
a nucleic acid sequence comprising AAV inverted terminal repeat (ITR) sequences, 
the nucleic acid sequence SEQ ID NO: 45 encoding human cyclic nucleotide gated channel beta 3 (CNGB3), and 
expression control sequences that direct expression of the CNGB3 in a host cell.

Within Group I, Applicant has elected without traverse the following species, wherein:
i) the alternative promoter is a CMV/CBA promoter, as recited in Claim 12.

Rejoinder
1. 	Claims 11-12, 52, and 56 are allowable. The restriction requirement between alternative promoter species, as set forth in the Office action mailed on May 26, 2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 13 directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a 371 of PCT/US2018/037592 filed on June 14, 2018. Applicant’s claim for the benefit of a prior-filed application provisional application 62/519,821 filed on June 14, 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on June 1, 2020, February 2, 2021, June 18, 2021, and August 23, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Drawings
2. 	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. 
Figure 16 Feature Table lists the presence of RK1 promoter, said RK1 promoter is not shown on the p1070 vector map.  Rather, only the hCAR promoter is shown.
Figure 16 Feature Table lists the presence of RK1 promoter (location 175-175; which makes no sense). 
	Figure 24 p1054 vector map illustrates the presence of RK1 promoter; however, the p1054 Feature Table fails to disclose the coordinates of said RK1 promoter.
Figure 27 p1066 vector map illustrates the presence of RK1 promoter; however, the p1066 Feature Table fails to disclose the coordinates of said RK1 promoter.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Specification
3. 	The disclosure is objected to because of the following informalities: 
	The specification refers to Appendices, to wit, (Appendix 3) [000391] and (Appendix 6) [000432]. However, no such Appendices exist. 
Also, it is axiomatic that at least Appendices 1-2 and 4-5, inferred by reference to Appendix 3 and Appendix 6, are also missing.
Appropriate correction is required.

Allowable Subject Matter
4. 	Claims 11-12 and 56 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 11 and 56 are directed to a nucleic acid sequence comprising nucleotides 10-2436 of SEQ ID NO:45, which is a codon-optimized nucleotide sequence encoding CNGB3. 
The prior art does not appear to teach or fairly suggest nucleotides 10-2436 of SEQ ID NO:45. 

Claim Objections
5. 	Claim 12 is objected to because of the following informalities:
 The claim identifies various promoters to be used in the claimed invention. However, the claim does not first identify the promoters by their complete names prior to using its acronyms, respectively. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses. 
Appropriate correction is required. See, for example, Claim 11, “adeno-associated virus (AAV)”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6. 	Claims 24, 27, 60, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “according to” in the claims is a relative term which renders the claim indefinite. The phrase “according to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The phrase “according to” is considered to be indefinite because it is unclear what structural element(s) of the rAAV vector of the independent claims may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants that are objectively not within nor fulfill the “according to” limitation.
Appropriate correction is required. See Claim 52, for example, “The AAV vector of claim 1”. 

7. 	Claims 24, 27, 60, and 62 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recite the phrase “according to”, which is broader in scope than the limitations from which the claims depend. For example, while Claim 11 requires nucleotides 10-2436 of SEQ ID NO:45, which is disclosed to be a codon-optimized CNGB3 sequence [000116], Claim 24 “according to” does not require the AAV vector to comprise nucleotides 10-2436 of SEQ ID NO:45, but rather may have a different nucleotide sequence encoding CNGB3, more preferably also being codon-optimized.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New matter
8. 	Claim(s) 57-60 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim(s) 57-58 recite a plasmid and an rAAV vector comprising nucleotides 181 to 3753 of SEQ ID NO:44. 
Clear support for the new limitation(s) cannot be found in the instant application or priority documents.  Accordingly, Claims 57-58 are considered to constitute new matter.

MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application”.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added). 

Applicant argues that support for the new limitation(s) may be found in Figure 27A-B. 
The instant claims appear to be directed to vectors encoding mere fragments of CNGB3; however, neither Figure 27, nor the specification discloses such fragments, nor the specific nucleotide coordinates presently recited. 
Alternatively, if Applicant believes that support for the specific coordinates of nucleotides 181 to 3753 of SEQ ID NO:44 now recited in Claim(s) 57-58 is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

9. 	Claims 25, 27, and 61-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 25 and 61 are directed to methods of treating achromatopsia in a subject, the method comprising the step of administering to the subject a composition comprising an AAV vector encoding CNGB3. 
[00088] discloses that “treating” means to amelioration of one or more symptoms of an ocular disease. The claims also denote that there is an amount (syn. dosage) of the AAV that upon administration to the subject is ineffective or unable to achieve a therapeutic effect.
A therapeutically effective amount to do what?
The recitation implies a genus of unrecited and undisclosed phenotypes by which the therapeutically effective dose is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0004, 85] discloses achromatopsia conditions such as reduced visual acuity, impaired or complete color blindness, nystagmus, photoaversion and loss of cone photoreceptor function.
[00088] discloses therapeutic effects such as reducing onset or progression of an ocular disease, preventing disease, reducing the severity of the disease symptoms, or retarding their progression, including the progression of blindness, removing the disease symptoms, or delaying onset of disease in a given subject.
	[000165-166] disclose therapeutic results such as photoreceptor function, light-dark preference, retinal layer thickness, visual acuity, color vision, reading speed and accuracy. 
	[000164] discloses the treatment may be performed before disease onset, prior to the initiation of vision impairment or loss, or after initiation of vision impairment or loss. 
The independent claims fail to recite the minimal AAV dosage required to achieve the therapeutic result. [000157] discloses the lowest effective concentration doses reduce the risk of undesirable effects, such as toxicity, retinal dysplasia and detachment.
The claims are broad for reasonably encompassing an enormous genus of anatomically distinct routes by which the AAV vector is administered to the subject, including, but not limited to, subretinal, intravitreal, intravenous, intramuscular, inhalation, ingestion, intrathecal, intracranial, transdermal, subcutaneous, peritoneal, or other conventional routes [000113].
If there are multiple ways to measure “therapeutically effective dose”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. subcutaneously, that is necessarily and predictably able to prevent blindness in a subject, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, that is unable to increase retinal thickness in a subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. intramuscularly, that is necessarily and predictably able to delay onset of achromatopsia in a subject, but is unable to improve light-dark preference, nor increase retinal thickness, nor improve nystagmus in a subject, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via a first administration route, e.g. via intrathecal injection, that is unable to reduce complications associated with achromatopsia, e.g. photoreceptor function or reading speed and accuracy, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of reducing complications associated with achromatopsia, e.g. photoreceptor function or reading speed and accuracy.
[000356] discloses subretinal injection of 1x10^9 vg/eye or 1x10^10 vg/eye in a mouse model of achromatopsia. The specification fails to disclose the therapeutic results, if any, achieved. Rather, Figure 33 illustrates that the experiment fails to achieve a therapeutic result, as the ERG amplitudes are even less than the negative controls. That is to say, contrary to the claims, the working example demonstrated that the method(s) did not work.
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

10. 	Claims 25, 27, and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 25 and 61 are directed to methods of treating achromatopsia in a subject, the method comprising the step of administering to the subject a composition comprising an AAV vector encoding CNGB3. 
[00088] discloses that “treating” means to amelioration of one or more symptoms of an ocular disease. The claims also denote that there is an amount (syn. dosage) of the AAV that upon administration to the subject is ineffective or unable to achieve a therapeutic effect.
A therapeutically effective amount to do what?
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).
The recitation implies a genus of undisclosed phenotypes by which the therapeutically effective dose is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
For example: 
[0004, 85] discloses achromatopsia conditions such as reduced visual acuity, impaired or complete color blindness, nystagmus, photoaversion and loss of cone photoreceptor function.
[00088] discloses therapeutic effects such as reducing onset or progression of an ocular disease, preventing disease, reducing the severity of the disease symptoms, or retarding their progression, including the progression of blindness, removing the disease symptoms, or delaying onset of disease in a given subject.
	[000165-166] disclose therapeutic results such as photoreceptor function, light-dark preference, retinal layer thickness, visual acuity, color vision, reading speed and accuracy. 
	[000164] discloses the treatment may be performed before disease onset, prior to the initiation of vision impairment or loss, or after initiation of vision impairment or loss. 
The independent claims fail to recite the minimal AAV dosage required to achieve the therapeutic result. [000157] discloses the lowest effective concentration doses reduce the risk of undesirable effects, such as toxicity, retinal dysplasia and detachment.
The claims are broad for reasonably encompassing an enormous genus of mammalian subjects, including, but not limited to, a human, a veterinary or farm animal, a domestic animal or pet, and animals normally used for clinical research, murine, rat, canine, feline, porcine, bovine, ovine, non-human primate and others [00086].
The claims are broad for reasonably encompassing an enormous genus of anatomically distinct routes by which the AAV vector is administered to the subject, including, but not limited to, subretinal, intravitreal, intravenous, intramuscular, inhalation, ingestion, intrathecal, intracranial, transdermal, subcutaneous, peritoneal, or other conventional routes [000113].
Ye et al (Rescue of Cone ERG Function by Treatment with AAV-hCNGB3 Vectors in CNGB3 Knockout Mice, Invest.  Ophthalmol. & Visual Sci. 56 (5477), ARVO Annual Meeting Abstract, June 2015; abstract only) is considered relevant prior art for having taught a method of treating achromatopsia (“Rescue of Cone ERG Function…in CNGB3 Knockout Mice”; “model of ACHM”), said method comprising the step of administering a pharmaceutical composition comprising an AAV encoding a codon-optimized CNGB3 operably linked to expression control sequences that direct expression of the CNGB3 in a host cell to the subject in need thereof, wherein the composition is administered subretinally, and wherein the AAAV vector dose administered is at least 5x10^9 vg/eye.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. subcutaneously, that is necessarily and predictably able to prevent blindness in a subject, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, that is unable to increase retinal thickness in a subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. intramuscularly, that is necessarily and predictably able to delay onset of achromatopsia in a subject, but is unable to improve light-dark preference, nor increase retinal thickness, nor improve nystagmus in a subject, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via a first administration route, e.g. via intrathecal injection, that is unable to reduce complications associated with achromatopsia, e.g. photoreceptor function or reading speed and accuracy, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of reducing complications associated with achromatopsia, e.g. photoreceptor function or reading speed and accuracy.
 [000356] discloses subretinal injection of 1x10^9 vg/eye or 1x10^10 vg/eye in a mouse model of achromatopsia. The specification fails to disclose the therapeutic results, if any, achieved. Rather, Figure 33 illustrates that the experiment fails to achieve a therapeutic result, as the ERG amplitudes are even less than the negative controls. That is to say, contrary to the claims, the working example demonstrated that the method(s) did not work.
Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the nexus between the broad genus of AAV vectors, the enormous genus of AAV vector dosages, and the corresponding enormous genus of anatomically distinct administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result in the enormous genus of human and non-human animal subjects, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claims.

11. 	Claims 25, 27, and 61-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, while being enabling for a method of treating achromatopsia comprising the step of administering by subretinal injection a pharmaceutical composition comprising at least 1x10^10 AAV vector genomes/eye of an AAV vector comprising a nucleic acid sequence encoding CNGB3 operably linked to expression control sequences that direct expression of the CNGB3 in a host cell, does not reasonably provide enablement for a nexus between an enormous genus of AAV vector dosages and the corresponding enormous genus of anatomically distinct administration routes so as to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result treating achromatopsia. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention. If not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2ds 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification. Therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention. And thus, skepticism raised in the enablement rejections are those raised in the art by artisans of expertise. 

The Breadth of the Claims and The Nature of the Invention
Claims 25 and 61 are directed to methods of treating achromatopsia in a subject, the method comprising the step of administering to the subject a composition comprising an AAV vector encoding CNGB3. 
[00088] discloses that “treating” means to amelioration of one or more symptoms of an ocular disease. The claims also denote that there is an amount (syn. dosage) of the AAV that upon administration to the subject is ineffective or unable to achieve a therapeutic effect.
The recitation implies a genus of unrecited and undisclosed phenotypes by which the therapeutically effective dose is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The claims are broad for reasonably encompassing an enormous genus of anatomically distinct routes by which the AAV vector is administered to the subject, including, but not limited to, subretinal, intravitreal, intravenous, intramuscular, inhalation, ingestion, intrathecal, intracranial, transdermal, subcutaneous, peritoneal, or other conventional routes [000113].

The claims are broad for reasonably encompassing an enormous genus of mammalian subjects, including, but not limited to, a human, a veterinary or farm animal, a domestic animal or pet, and animals normally used for clinical research, murine, rat, canine, feline, porcine, bovine, ovine, non-human primate and others [00086].
The claims are broad for encompassing about 1,000,000 species of animals (Kingdoms of Life, waynesword.palomar.edu/trfeb98.htm, last visited November 26, 2007), wherein the mammalian sub-genus reasonably encompasses some 6,400 species (including humans), distributed in about 1,200 genera, about 152 families and about 29 orders (Mammal, en.wikipedia.org/wiki/Mammal, last visited August 31, 2022). 

The nature of the invention involves one of the most complex and unpredictable areas of medicine molecular biology - gene therapy treatment. 
The invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology." Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). 

The State of the Prior Art, The Level of One of Ordinary Skill and The Level of Predictability in the Art
	Considering the mode of administration, the specification simply requires administration of the AAV to the subject by any means. The art has demonstrated through numerous publications, delivery of nucleic acid vectors in vivo is highly unpredictable for successful human therapy.  
	At issue in general are organ barriers, failure to persist, side-effects in other organs, T-cell responses, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more. The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered. The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved. In this case, the nucleic acid is broadly stated as being administered to a patient. The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. Fumoto et al (Targeted Gene Delivery: Importance of Administration Routes, INTECH, Novel Gene Therapy Approaches, pg 3-31; editors Wei and Good, publisher Books on Demand, 2013) details these obstacles wherein direct injection is to date the best procedure (pg 11, Table 3, Figure 3, “Direct injection of rAAV vector…exhibited faster and stronger transgene expression than intravenous and intraportal injections”). To date, no single mode of gene transfer has provided a viable option for successful gene therapy protocols Daya et al (Gene Therapy Using Adeno-Associated Virus Vectors, Clin. Microbiol. Rev. 21(4): 583-593, 2008; pg 590-591, joining ¶). When considering AAV therapy, there are many obstacles to its use systemically- host cell immune response which leads to toxicity (Daya et al, pg 587, col 2), blood brain as well as cellular barriers against the virus, adequate expression, degradation of the vector or the product. Even the use of targeting methods and tissue specific promoters have done little to overcome the numerous obstacles related to gene delivery. Even use of tissue specific promoters and capsids targeting has not successfully overcome these obstacles. Taken together with the large breadth of target tissues and diseases claimed, in light of the difficulties to overcome even one of these barriers, one could not perform the full breadth of the claims.
	Reliance on animal models is not predictive of clinical outcome. This has been complicated by the inability to extrapolate delivery methods in animals with those in humans or higher animals. Mingozzi and High (Immune responses to AAV vectors: overcoming barriers to successful gene therapy, Blood 122(1): 23-36, 2013) demonstrate that the human findings are not recapitulated from the animal studies (page 26, col 2, “it seemed logical that one could model the human immune response in these animals, but multiple attempts to do so have also failed”). Hence, lessons learned from small animals such as the mice studies could not recapitulate the ability to deliver adequately in humans. Kattenhorn et al (Adeno-Associated Virus Gene Therapy for Liver Disease, Human Gene Therapy 27(12): 947-961, November 28, 2016) taught concerns for translation lead to extensive analysis of the effects on clinical use. The use of AAV after initial promising results went on hiatus (pg 947, col. 2, “clinical hiatus in the field”) as the animal models were deficient (pg 953, col. 2, “Although animal models predicted many aspects of the human immune response…, they largely failed to predict responses to AAV capsid”; “Work done in nonhuman primates has not met with any additional success”). This emphasizes that the challenge in humans is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. Eventually, the use of AAV is serotype-dependent (e.g. pg 950, col. 1), organ and concentration dependent. The inability to develop an adequate means of overcoming humoral responses, neutralizing antibody, inactivation of transgene expression, shedding and refractory cells limits the successful means by which the nucleic acid can be administered. 
Acland et al (U.S. 2004/0022766) is considered relevant prior art for having disclosed a recombinant adeno-associated virus (rAAV), said rAAV comprising an AAV capsid [0023], and a vector genome packaged therein, said vector genome comprising:
(a) an AAV 5' inverted terminal repeat (ITR) sequence;
(b) a promoter;
(c) a coding sequence encoding a human Lebercilin [0031]. 
Acland et al disclosed [0057] “[T]he use of subretinal injection as the route of delivery is a critical component of this method, as intravitreal administration does not enable the same therapeutic effects. The vector and carrier cannot diffuse across the multiple cell layers in the retina to reach the RPE, when intravitreal injection is used. Similarly, intravenous delivery is unacceptable because the material does not penetrate the blood-brain (blood-retina) barrier. Because the virus does not diffuse well, topical administration is similarly not preferred for this method.”
Ye et al (Rescue of Cone ERG Function by Treatment with AAV-hCNGB3 Vectors in CNGB3 Knockout Mice, Invest.  Ophthalmol. & Visual Sci. 56 (5477), ARVO Annual Meeting Abstract, June 2015; abstract only) is considered relevant prior art for having taught a method of treating achromatopsia (“Rescue of Cone ERG Function…in CNGB3 Knockout Mice”; “model of ACHM”), said method comprising the step of administering a pharmaceutical composition comprising an AAV encoding a codon-optimized CNGB3 operably linked to expression control sequences that direct expression of the CNGB3 in a host cell to the subject in need thereof, wherein the composition is administered subretinally, and wherein the AAAV vector dose administered is at least 5x10^9 vg/eye.

The gene therapy art is unpredictable, as manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells, routes of administration, the transient and unpredictable expression of the transgenes in target cells, the specific genes to be used for a treatment, the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. The totality of the prior art appear to teach that at the time of filing while transient gene expression has been observed in cells in vivo using routes of administration other than local administration, it is not apparent how a subretinal injection achieving transient gene expression in an eye is reasonably correlated to a successful targeted gene therapy method employing administration via an enormous genus of anatomically distinct routes to an enormous genus of mammalian subjects at an enormous genus of unrecited AAV vector dosages to achieve a real-world, clinically meaningful therapeutic result, thereby treating achromatopsia, particularly given the doubts expressed in the art of record. 

The Existence of Working Examples and The Amount of Direction Provided by the Inventor 
[0004, 85] discloses achromatopsia conditions such as reduced visual acuity, impaired or complete color blindness, nystagmus, photoaversion and loss of cone photoreceptor function.
[00088] discloses therapeutic effects such as reducing onset or progression of an ocular disease, preventing disease, reducing the severity of the disease symptoms, or retarding their progression, including the progression of blindness, removing the disease symptoms, or delaying onset of disease in a given subject.
	[000165-166] disclose therapeutic results such as photoreceptor function, light-dark preference, retinal layer thickness, visual acuity, color vision, reading speed and accuracy. 
	[000164] discloses the treatment may be performed before disease onset, prior to the initiation of vision impairment or loss, or after initiation of vision impairment or loss. 
The independent claims fail to recite the minimal AAV dosage required to achieve the therapeutic result. [000157] discloses the lowest effective concentration doses reduce the risk of undesirable effects, such as toxicity, retinal dysplasia and detachment.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. subcutaneously, that is necessarily and predictably able to prevent blindness in a subject, as opposed a second rAAV dosage administered via a second administration route, e.g. intravenously, that is unable to increase retinal thickness in a subject, for example.
The claims fail to recite, and the specification fails to disclose, a first rAAV dosage administered via a first administration route, e.g. intramuscularly, that is necessarily and predictably able to delay onset of achromatopsia in a subject, but is unable to improve light-dark preference, nor increase retinal thickness, nor improve nystagmus in a subject, for example.
The claims fail to recite, and the specification fails to disclose what modification(s) to a first rAAV dosage administered via a first administration route, e.g. via intrathecal injection, that is unable to reduce complications associated with achromatopsia, e.g. photoreceptor function or reading speed and accuracy, transforms said first rAAV dosage and/or first administration route into one that is now necessarily and predictably capable of reducing complications associated with achromatopsia, e.g. photoreceptor function or reading speed and accuracy.

 [000356] discloses subretinal injection of 1x10^9 vg/eye or 1x10^10 vg/eye in a mouse model of achromatopsia. The specification fails to disclose the therapeutic results, if any, achieved. Rather, Figure 33 illustrates that the experiment fails to achieve a therapeutic result, as the ERG amplitudes are even less than the negative controls. That is to say, contrary to the claims, the working example demonstrated that the method(s) did not work.

The Quantity of Any Necessary Experimentation to Make or Use the Invention
Thus, the quantity of necessary experimentation to make or use the invention as claimed, based upon what is known in the art and what has been disclosed in the specification, will create an undue burden for a person of ordinary skill in the art to demonstrate that the broadly claimed genus of rAAV serotypes may be administered by the broadly encompassed administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result treating achromatopsia using CNGB3 gene therapy, thereby restoring visual function. 
It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the pharmaceutical art are very high. Where the physiological activity of a chemical or biological compound is considered to be an unpredictable art (Note that in cases involving physiological activity such as the instant case, "the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved" (See In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification intravitreal or subretinal administering the AAV vector encoding CNGB3 to the larger genus of administration routes and rAAV dosages reasonably encompassed by the claims. Neither the specification nor the claims provide the appropriate nucleic acid vector or viral dosage to be administered in the plurality of possible intravenous, intracranial, intraperitoneal, intramuscular, subcutaneous, intramuscular, intrarectal, intravaginal, intrathecal, intratracheal, intradermal, or transdermal injection, by oral or nasal administration means that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat retinal disease and photoreceptor loss present in achromatopsia. 
The gene therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the gene therapy vectors to target cells (the enormous genus of possible AAV serotypes disclosed), routes of administration (as disclosed, do not even require direct administration to the diseased tissue), the transient and unpredictable expression of the transgenes in target cells (the genus of disclosed possible promoters and/or regulatory sequences), and the unsuitability of many animal models of human diseases, etc…, all critical for the success of a gene therapy method. 
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Perrin (Make Mouse Studies Work, Nature (507): 423-425, 2014) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).
Those of ordinary skill in the art would immediately recognize that the instant specification fails to establish the nexus between the broad genus of AAV vectors, the enormous genus of AAV vector dosages, and the corresponding enormous genus of anatomically distinct administration routes so as to necessarily and predictably achieve a real-world, clinically meaningful therapeutic result in the enormous genus of human and non-human animal subjects encompassed by the claimed methods.
In conclusion, the specification fails to provide any guidance as to how an artisan would have dealt with the art-recognized limitations of the claimed method commensurate with the scope of the claimed invention and therefore, limiting the claimed invention to a method of treating achromatopsia comprising the step of administering by subretinal injection a pharmaceutical composition comprising at least 1x10^10 AAV vector genomes/eye of an AAV vector comprising a nucleic acid sequence encoding CNGB3 operably linked to expression control sequences that direct expression of the CNGB3 in a host cell, is proper. 

12. 	Claims 52 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 52 and 59 recites the broad recitation “or variants thereof”, and the claim also recites “AAV2, AAV5, AAV7m8, AAV8, AAV8bp, or AAV9”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Appropriate correction is required. 

13. 	Claims 52 and 59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claims recite the phrase “AAV capsid…, variant thereof”, which is considered to not further limit the AAV capsid recited in the independent Claims 11 and 58, respectively, because “variant thereof” encompasses any and all AAV capsids ([000108], “variants of any of the known or mentioned AAVs or AAVs yet to be discovered”), and thus has the same scope as the AAV capsid of the independent claims. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required. 

14. 	Claims 52 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the phrase “AAV capsid…, variant thereof”. 
[000108] discloses “variant thereof” encompasses any and all AAV capsids, and “variants of any of the known or mentioned AAVs or AAVs yet to be discovered”. 
Those of ordinary skill in the art immediately recognize that it is axiomatic that if AAV capsid variants have yet to be discovered, then Applicant is simply not in possession of those yet-to-be discovered capsid variants. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

15. 	Claim(s) 24, 27, 60, and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al (Rescue of Cone ERG Function by Treatment with AAV-hCNGB3 Vectors in CNGB3 Knockout Mice, Invest.  Ophthalmol. & Visual Sci. 56 (5477), ARVO Annual Meeting Abstract, June 2015; abstract only). 
	With respect to Claims 24 and 60, Ye et al taught a pharmaceutical composition comprising an AAV encoding a codon-optimized CNGB3 operably linked to expression control sequences that direct expression of the CNGB3 in a host cell. The rAAV vector comprising a codon-optimized nucleic acid encoding CNGB3 is considered to be ‘in accordance’ with the instantly claimed invention. 
	With respect to Claims 27 and 62, Ye et al taught a method of treating achromatopsia (“Rescue of Cone ERG Function…in CNGB3 Knockout Mice”; “model of ACHM”), said method comprising the step of administering said pharmaceutical composition to the subject in need thereof, wherein the composition is administered subretinally. 
	Thus, Ye et al anticipate the claims. 

Citation of Relevant Prior Art
16. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Bennett et al (U.S. 2014/0087444; Applicant’s own work) is considered relevant prior art for having disclosed rAAV expression vectors, e.g. for the treatment of retinal diseases (Example 3, [0116], “employed in vivo to transduce cells of….mammalian retina after administration by subretinal injection”), wherein said rAAV expression vectors comprise a 5’ ITR and a CMV/CBA hybrid promoter comprising a CBA exon1 and intron comprising a nucleotide sequence that is 100% identical to nucleotides 1-1852 of SEQ ID NO:44 (search results available in SCORE).

Conclusion
17. 	Claims 11-13 and 56 are allowed. 
	Claims 24-25, 27, 52, and 57-62 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631